Citation Nr: 9909813	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for schizotypal 
personality disorder with cyclothymic features, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.


REMAND

The veteran maintains that his service-connected nervous 
condition, characterized as a schizotypal personality 
disorder with cyclothymic features, is more severely 
disabling than reflected in the 50 percent evaluation.  He 
also claims that he is unable to secure or follow a 
substantially gainful occupation as the result of this 
condition, and that he is therefore entitled to a total 
rating based on individual unemployability by reason of a 
service-connected disability.  A review of the record, 
however, discloses that additional development is needed 
prior to adjudication by the Board.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claims are fairly 
adjudicated. 

In February 1997, the veteran was afforded a 
neuropsychological examination by the VA to evaluate his 
service-connected schizotypal personality disorder with 
cyclothymic features.  This examination report appears to be 
inadequate for rating purposes, as it does not contain a 
multi-axial diagnosis.  This report also does not include an 
opinion as to the degree of social and industrial impairment 
due to the veteran's schizotypal personality disorder with 
cyclothymic features.  Therefore, further medical evaluation 
is needed prior to review by the Board.  The VA has an 
affirmative duty to assist a claimant in the development of 
facts pertinent to a well-grounded claim.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303(a) (1998); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  When an examination report 
is incomplete, the Board must await its completion or order 
new examinations before deciding the veteran's claim.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

The Board further points out that the claim of entitlement to 
a total rating based on individual unemployability by reason 
of a service-connected disability (TDIU) is inextricably 
intertwined with the increased rating claim.  Since the 
veteran does not presently meet the percentage requirements 
for a total disability rating, any potential increased rating 
for his schizotypal personality disorder with cyclothymic 
features may bear significantly on a Board decision as to the 
TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition); see 
also Parker v. Brown, 7 Vet. App. 116, 118-19 (1994).  
Therefore, the veteran's TDIU claim must be referred back to 
the RO for adjudication after the requirements of this remand 
have been met.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
a VA psychiatric examination to assess 
the nature and severity of his service-
connected schizotypal personality 
disorder with cyclothymic features.  
The claims file, including a copy of 
this REMAND, must be made available to 
and be reviewed by the examiner prior 
to the examination.  Any and all 
indicated studies and tests that are 
deemed necessary by the examiner should 
be accomplished, and all clinical 
findings should be reported in detail 
in light of the nomenclature of the 
DSM-IV.  The examiner is requested to 
render a multi-axial diagnosis, 
including assignment of a GAF score and 
an explanation of what the score means 
for each psychiatric disorder 
diagnosed.  The examiner should also 
offer an opinion as to the relationship 
between the veteran's service-connected 
schizotypal personality disorder with 
cyclothymic features and each of the 
other psychiatric disorders diagnosed, 
if any.  If no relationship is found to 
exist, the examiner should, to the 
extent possible, distinguish 
symptomatology attributable to the 
veteran's service-connected schizotypal 
personality disorder with cyclothymic 
features from any other psychiatric 
disorders identified. 

The examiner is further requested to 
attempt to quantify the degree of 
social and industrial impairment due to 
the veteran's schizotypal personality 
disorder with cyclothymic features.  In 
this respect, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that this 
disability renders the veteran unable 
to secure or follow a substantially 
gainful occupation.  In making this 
determination, the examiner is 
requested to make this assessment 
solely on the veteran's service-
connected schizotypal personality 
disorder with cyclothymic features, if 
possible, without consideration of any 
nonservice-connected psychiatric 
disorders currently diagnosed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  





3.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for schizotypal personality 
disorder with cyclothymic features in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law.  The RO should then consider 
whether the veteran is entitled to
a total disability rating for 
compensation purposes based on 
individual unemployability by reason of 
his service-connected disability.

4.  If any determination made remains 
unfavorable, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is 
required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









